Citation Nr: 1743756	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  06-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD), diabetes mellitus II, gastroesophageal reflux disease (GERD), or a gastrointestinal stromal tumor (GIST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The matter was subsequently transferred to the RO in Oakland, California.

The Board previously remanded this issue for additional development in May 2015 and February 2017.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system. 


FINDING OF FACT

The preponderance of the probative evidence of record is against a finding that hypertension was etiologically related to service, including herbicides, or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during service, and it was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Under 38 C.F.R. § 3.303(b), service connection may be established by demonstrating continuity of symptomatology.  Continuity may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Hypertension, a chronic disease, that manifests to a degree of 10 percent within one year of termination of active duty may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Service connection is also permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A.  Direct Service Connection

The Board finds that the first element of service connection has been established.  The evidence of record establishes that the Veteran currently has hypertension.  See Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).  While hypertension is not listed under 38 C.F.R. § 3.309 (e) as a disease presumed to be associated with exposure to herbicides, the National Academy of Sciences Institute of Medicine has found "limited or suggestive evidence or an association" between hypertension and herbicide exposure, and the Secretary of Veterans Affairs has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332 , 81, 333 (Dec. 27, 2010 ). 

In this case, although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309 (e) for hypertension.  However, notwithstanding the fact that the Veteran's diagnosed hypertension is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records, including his entrance and separation examinations, do not reveal findings of hypertension or complaints or treatment for elevated blood pressure.  

In October 2015, the Veteran underwent a hypertension VA examination.  The examiner opined that it was less likely than not that the Veteran's current hypertension was incurred in or caused by an in-service event or injury (including herbicide exposure).  In his rationale, the examiner noted that both the entrance and exit examinations in 1970 and 1974 were free of any indication of hypertension and that there was no suggestion of hypertension during the Veteran's period of active service.  He indicated that the diagnosis of the Veteran's hypertension was initially made in 2003 to 2004 based on mildly elevated diastolic blood pressures.  Additionally, the examiner noted that there had been no evidence submitted suggesting any relationship between the Veteran's current hypertension and in-service events, including potential herbicide exposure.  There was also little data evident with which to draw the nexus.  

In February 2017, a VA examiner submitted an addendum medical opinion in regard to whether the Veteran's hypertension was etiologically related to herbicide exposure.  The examiner reviewed the medical literature (regarding herbicide exposure and the subsequent development of hypertension) identified by the Board in its February 2017 remand directives.  The examiner noted that review of the literature indicated an association with herbicide exposure and the subsequent development of hypertension with respect to relative risk.  The examiner explained that hypertension was not yet considered an Agent Orange presumptive condition most likely because hypertension was a multifactorial disease with a very significant genetic component.  During the time in which he was diagnosed with hypertension, the Veteran had significant genetic risk factors independent of his herbicide exposure, such as him being a male, his African-American ethnicity, his age which was greater than 50 at the time of diagnosis, and other risk factors such as multi-substance drug abuse, considerable weight gain, diabetes, and metabolic syndrome.  Furthermore, the examiner noted that the Veteran's hypertension diagnosis did not occur until 30 years after active service.  As such, conceding that herbicide exposure was a risk factor for hypertension based on a review of recent medical literature, the examiner found that the Veteran's other risk factors predominated.  Accordingly, the examiner opined that it was less likely than not that the Veteran's current hypertension was caused by herbicide exposure.  

The October 2015 and February 2017 VA opinions provided adequate rationale for the findings and considered all the relevant medical and lay evidence of record, including the NAS reports and other medical literature.  Therefore, the Board assigns high probative weight to these opinions.  

Based on the evidence of record, the Veteran's hypertension did not manifest during service or within the first post-service year.   In his October 2007 VA examination, the Veteran reported that he had been diagnosed with hypertension since 1990.  However, during his October 2015 VA examination, the Veteran reported that he had been diagnosed with hypertension in either 2004 or 2005.  The medical evidence of record shows a hypertension diagnosis as early as 2004.  The medical evidence of record does not indicate the Veteran was diagnosed with hypertension in 1990.  Additionally, the Veteran's service treatment records show no notations or diagnosis of hypertension.  Accordingly, the Veteran's onset of hypertension did not occur until many years after service, given the evidence of record.  None of the VA or private providers attribute the Veteran's hypertension to service, within one year of the Veteran's separation from service, or Agent Orange.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2016).  

While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology of hypertension.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).  As such, the Board assigns little probative weight to the Veteran's assertions that his hypertension is related to his military service, to include herbicide exposure.  

In regard to continuity of symptoms, the Board finds that the Veteran's disability is properly afforded such consideration, as hypertension is an enumerated condition under 38 C.F.R. § 3.309 (a).  See Walker, 708 F.3d at 1331.  As mentioned above, the Veteran's current hypertension was not "noted" during service.  The Veteran also did not assert that he has had hypertension continuously since service.  His VA and private treatment records do not show treatment of hypertension until 2004.  The Veteran also did not report having hypertension until 1990, approximately 16 after he was separated from service.  Accordingly, the Veteran does not assert that he has had hypertension since service, and the record does not indicate he has had hypertension since service.  Therefore, the Board finds that service connection based on continuity of symptomatology is not warranted.  

B.  Secondary Service Connection

The Veteran contends that he should be entitled to service connection for hypertension as secondary to PTSD, diabetes mellitus II, GERD, or GIST.  

In October 2015, the Veteran underwent another hypertension VA examination.  The examiner opined it was less likely than not that the Veteran's hypertension was proximately due to or caused by his diabetes, GERD, or his resected stomach tumor (i.e. GIST).  The examiner also opined it was less likely than not that the Veteran's hypertension was aggravated by his diabetes, GERD, or his GIST beyond its expected natural progression.    

In support of his rationale, with respect to service connection secondary to the Veteran's diabetes mellitus, the examiner indicated that "[d]iabetes can be related to causation of hypertension."  Evidence submitted suggested that "insulin resistance may be common to both pathophysiologically."  However, "evidence suggesting that [diabetes mellitus] may be a [predominant precipitant] in the development of hypertension usually [wa]s made in situations with chronic diabetic disease which affect[ed] renal basement membrane[s] and manifest[ed] in part with diabetic neuropathy."  Here, the examiner explained that there was no evidence of this kind of pathology.  The examiner noted the Veteran demonstrated no nephropathy, his renal functions were normal, there was no microalbuminuria, and diabetes was diagnosed within a year or two of his hypertensive diagnosis.  Regarding aggravation, the examiner opined there was little basis for the suggestion of causation or aggravation in this instance.  

As it relates to the Veteran's service-connected GERD and GIST, the examiner opined that "[t]here [wa]s little data evident with which to draw [a] nexus [opinion]."  He indicated that there was no known relationship between GERD or its treatment in the development of hypertension.  The Veteran's GIST had also been successfully treated years prior to the examination, and there was no evidence of aggravation demonstrated during the examination.  

In February 2017, a VA examiner submitted a VA addendum opinion that was consistent with the requirements of the February 2017 Board remand directives.   
As it relates to the Veteran's claim for hypertension as secondary to PTSD, the examiner opined the Veteran's hypertension was less likely than not proximately due to or caused by his service-connected PTSD.  In his rationale, the examiner noted that PTSD "[wa]s increasingly being defined as a potential risk factor in that the relative risk for the development of hypertension [wa]s increased in several studies controlling for other factors."  However, the examiner noted that PTSD was still one such risk factor among many, with the predominant risks being genetically based coupled with the Veteran's multi-substance abuse issues, weight gain, age, ethnicity, and gender.  Obesity and diabetes suggested that metabolic syndrome was also a concurrent risk factor.    

With respect to aggravation, the examiner opined the Veteran's hypertension was less likely than not aggravated beyond its expected natural progression by his service-connected PTSD.  The examiner indicated that in order to show aggravation, "one would have to demonstrate permanent worsening."  Here, the Veteran's hypertension was not diagnosed until 2003 to 2005, and there had been little suggestion of either hypertension or PTSD in earlier records.  While the Veteran did have flares of hypertension with multiple medications and medication changes noted in the initial 5 years of treatment, the Veteran's medication regimen had now stabilized.  With weight loss, the Veteran had been able to reduce his medications.  The Veteran was also noted to not have any renal insufficiency or other known end organ hypertensive injury.  Accordingly, for those reasons, permanent worsening cannot be defined.

In sum, the Board finds that the Veteran's hypertension is not secondarily connected to the Veteran's service-connected PTSD, diabetes mellitus II, GERD, or GIST. The October 2015 and February 2017 examination opinions of record are extremely thorough and supported by well-reasoned analysis, and are therefore afforded high probative weight.  The lay assertions of the Veteran that his hypertension is secondary to his currently service-connected PTSD, diabetes mellitus II, GERD, or GIST do not constitute competent evidence to satisfy the nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as hypertension.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, there is no competent evidence relating the Veteran's hypertension to his service-connected disabilities.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's hypertension was incurred in or otherwise the result of his active service, to include herbicide exposure, or as secondary to his service-connected PTSD, diabetes mellitus II, GERD, or GIST.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


